DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen et al. (US 2009/0269941 A1) (“Raisanen”).
Regarding claim 1, Raisanen teaches:
simultaneously injecting a reaction gas and metal precursors into a chamber (claim 1, where the reaction gas a, oxygen, and a metal precursor are simultaneously injected); 
forming a first metal precursor film on a substrate in a plasma OFF state; forming a first sub-metal oxide film by oxidizing the first metal precursor film in a plasma ON state (claim 24, where rf power is applied, e.g. a plasma is formed; see title); forming a second metal precursor film on the first sub-metal oxide film in the plasma OFF state (Based upon claims 1, the reaction gas (oxygen) is continuously injected. Based upon claim 13 the metal precursor last for 200ms to 2000ms. Based upon claim 12, the cycle last for 400 ms to 8000ms. This means that the metal precursor can last as long as the cycle last. Based upon claim 14, the plasma on (RF power) can 
wherein the metal oxide film has an amorphous phase (¶ 0066, where based upon the composition of the material and temperature of the susceptor the phase of the metal oxide can be adjusted), a thickness of about 20 nanometers to about 130 nanometers (the thickness of the final film, the metal oxide film, is a result effective variable based upon how many cycles one performs; ¶ 0027 states it can be from one atom to 1000nm thick), and a dielectric constant of about 10 to about 50 (because the prior art is forming the same type of material, e.g. ZrO, as Applicant it is obvious that it will have the same, or substantially similar, dielectric constant), and 
wherein the forming the first sub-metal oxide film by oxidizing the first metal precursor film in the plasma ON state includes supplying electric power to a shower head (figure 1; ¶¶ 0030, and 0034) such that a plasma region is provided between the shower head and a susceptor in the plasma ON state (figure 1; ¶ 0034), and 
wherein the reaction gas and the metal precursors are continuously injected into the chamber during an entirety of the forming the first metal precursor film, an entirety of the forming the first sub-metal oxide film and an entirety of the forming the second metal precursor film (figure 2, and claims 1, 12-13 as shown in annotated figure 2 below).

    PNG
    media_image1.png
    612
    867
    media_image1.png
    Greyscale

Regarding claim 2, Raisanen teaches:
wherein the metal precursors comprise at least one of zirconium-based, hafnium-based, and titanium-based materials (claim 8).
Regarding claim 4, Raisanen teaches:
wherein the metal oxide film comprises at least one of zirconium oxide, hafnium oxide, and titanium oxide (Table 1).
Regarding claim 5, Raisanen teaches:
further comprising forming a second sub-metal oxide film by oxidizing the second metal precursor film in the plasma ON state (this is considered a duplication of parts under MPEP 2144.04(VI)(B), and claim 21).
Regarding claim 6, Raisanen teaches:
wherein the forming the first sub-metal oxide film by oxidizing the first metal precursor film in the plasma ON state and the forming the second metal precursor film on the first sub-
Regarding claim 7, Raisanen teaches:
wherein a pressure inside the chamber is about 0.1 torr to about 10 torr (¶ 0054, where the pressure in the chamber, e.g. reaction space, may be between 2 torr and 10 torr).
Regarding claim 8, Raisanen teaches:
wherein a temperature inside the chamber is about 100 degrees Celsius to about 400 degrees Celsius (¶ 0056, where the temperature affects the growth rate of the metal oxide, and the temperature can be between 150 and 200 degrees Celsius).
Regarding claim 9, Raisanen teaches:
wherein the injecting the reaction gas and the metal precursors into the chamber comprises injecting a carrier gas together with the metal precursors (claim 1, where both gases can be injected together).
Regarding claim 10, Raisanen teaches:
wherein a time interval of the plasma ON state and a time interval of the plasma OFF state are equal (based upon claims 12-14, the amount of time the plasma is on and the amount of time that plasma is off are variables that can be adjusted by one of ordinary skill in the art. ).
Regarding claim 11, Raisanen teaches:
wherein a ratio of a time interval of the plasma ON state and a time interval of the plasma OFF state is one of 1:2, 1:3, 1:4, and 1:5 (based upon claims 12-14, the amount of time the plasma is on and the amount of time that plasma is off are variables that can be adjusted by one of ordinary skill in the art. Thus, the adjustment allowed by claims 12-14 would read upon the on/off ratios claimed).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen et al. (US 2009/0269941 A1) (“Raisanen”), in view of Aldrich, "Precursors for Atomic Layer Deposition", https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Aldrich/Brochure/1/precursors-atomic-layer-deposition.pdf, May 2, 2015, by means of https://web.archive.org (“Aldrich”).
Regarding claim 3, Raisanen does not teach:
the metal precursors comprise at least one of Zr(N(CH3)2(C2H5))3, Zr(N(CH3)C2H5)4, Zr(OC(CH3)3)4, Ti(N(CH3)2(C2H5)), Hf(N(CH3)3(C2H5))3, Hf(N(CH3)C2H5))4, and Hf(OC(CH3)3)4.
However, Raisanen teaches an ALD process for forming a dielectric layer. (¶ 0011).
Aldrich teaches:
That for ALD process one can use multiple different conventional precursors depending upon the layer being formed. Some of these conventional precursors are ZTB, TEMAZ, or TEMAH. 
It would have been obvious to one of ordinary skill in the art to use these other precursors as the materials of Aldrich are art recognized materials suitable for the intended purpose of forming dielectric layers using and ALD process as described by Hauuka. MPEP 2144.07. See In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), where the ALD precursors of Aldrich are known precursors to make dielectric layers are likewise obvious.

Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Raisanen does not teach in the detailed description that the metal precursor can be supplied for 200ms to 2000ms. Applicant asserts that the only place this is described in claim 14. As Applicant knows the claims of a patent document are part of the disclosure. MPEP 2163. Further, Raisanen teaches that figure 2 is an, or some, embodiments of the current application, and not all the embodiments, or the only embodiments. ¶ 0012. This is similar to how Applicant describes their own figures. See Applicant pg. 4-5 at col. 14-15.
Next Applicant asserts that the detailed disclosure of Raisanen is narrow than the claims of Raisanen, and thus the disclosure should read on the claims to narrow the claims of Raisanen. This argument is unpersuasive. As Applicant knows the claims of U.S. patent document define the boundaries of the property right. Under MPEP 2111.01(II), “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In Raisanen the claim language is broader than the particular embodiment disclosed. In Raisanen, the particular embodiment pointed to by Applicant in pages 7-9, is narrower than the claim language. Accordingly, Applicant desires Examiner to narrow the breadth of the teachings of Raisanen’s claims to be limited to that one embodiment. This appears to be in opposite to the holding of the Court. 
In Raisanen, it is clear from claims 1, and 12-14, that during the cycle forming the layers that the oxygen reaction gas and the metal precursor gas can be continuously injected during the entire course of the cycle. This is because 1) claim 1 clearly states that oxygen is continuously 
Therefore, Applicant’s arguments are unpersuasive for all the reasons give above. 



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822